DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendments with respect to claim element interpretation under 35 USC 112(f) have been fully considered and are sufficient to avoid any claim elements being interpreted under 35 USC 112(f).  The 35 USC 112(f) interpretation of claim elements in claims 1-2 has been withdrawn. 
Applicant’s arguments and amendments with respect to rejection of Claims 1-3 under 35 USC 112(a) and 112(b) have been fully considered and are sufficient to overcome the rejections. The rejections of Claims 1-3 under 35 USC 112(a) and 112(b)  have been withdrawn. 
Applicant’s arguments and amendments with respect to rejection of Claims 1-3 under 35 USC 101 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-3 under 35 USC 101  have been withdrawn. 

Allowable Subject Matter
Claims 1-3 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Monnich and Kosugi but the prior art alone or in combination does not appear to teach predicting a position of the movable part at the time of switching a predetermined time before switching the trajectory from the velocity to positional trajectory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uetani et al (US 20190243360) discloses a mode switch controller that calculates a position along a vehicle trajectory for switching between autonomous and manual control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        



/D.M.K./Examiner, Art Unit 3664